Citation Nr: 0523065	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, the record contains no document that 
informs the veteran of the information or evidence necessary 
to substantiate his claims for service connection for 
post-traumatic stress disorder (PTSD), as well as which 
evidence the VA would provide and which evidence the claimant 
was to provide.  The Court has indicated that such specific 
notice is required to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.

In addition, the Board observes that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the veteran indicated in an October 
2003 letter that he had received treatment from "Dr. A. 
Amendola" for anger management, and he provided the 
physician's phone number.  However, it does not appear that 
any attempt has been made to obtain those treatment records.  
Such records may prove to relevant and probative.  As the RO 
denied the veteran's claim for entitlement to service 
connection for PTSD on the grounds that there was no 
diagnosis of PTSD and not on the basis of the absence of 
verified stressors, any and all treatment records pertaining 
to treatment of a psychiatric disorder that is related to the 
veteran's military service or that provides a diagnosis of 
PTSD related to his experiences in Vietnam, is vital to the 
successful adjudication of the veteran's claim.

The rating action dated in January 2004, granted the 
veteran's claim of entitlement to service connection for left 
ear hearing loss, and a noncompensable evaluation was 
assigned.  By correspondence received in January 2004, the 
veteran disagreed with the noncompensable evaluation.  
However, the statement of the case dated in May 2004, did not 
address this issue.  While it is true that the veteran has 
not submitted a timely substantive appeal, the Board is 
obligated to remand this issue to the RO for the issuance of 
a statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following actions:

1.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of any 
additional evidence to be provided by 
VA and of evidence to be provided by 
the veteran, as well as notification 
of the evidentiary requirements for 
substantiating his claim for 
entitlement to service connection for 
PTSD.  

2.  The RO must request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have treated him for a 
psychiatric disorder, to include any 
treatment from "Dr. A. Amendola."  
After acquiring this information and 
obtaining any necessary 
authorization, the RO must obtain and 
associate these records with the 
claims file.  All attempts to secure 
this evidence must be documented in 
the claims file by the RO.  

3.  The issuance of a statement of the 
case and notification of the veteran's 
appellate rights on the issue of 
entitlement to an initial compensable 
evaluation for left ear hearing loss is 
necessary.  38 C.F.R. § 19.26 (2004).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the January 2004 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2004).  
If the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.  

4.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




